Citation Nr: 9904093
Decision Date: 02/12/99	Archive Date: 06/24/99

DOCKET NO. 95-38 539               DATE FEB 12, 1999

On appeal from the Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas

THE ISSUE

Entitlement to service connection for an acquired psychiatric
disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel

INTRODUCTION

The appellant served on active duty from August 1987 to August
1991.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a May 1995 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in No. Little Rock,
Arkansas. That rating decision denied the appellant's claim for
service connection for schizophrenia.

The case was previously before the Board in June 1997, when it was
remanded for additional development of evidence. The requested
development has been completed. The Board now proceeds with its
review of the appeal.

FINDINGS OF FACT

1. A chronic acquired psychiatric disorder was not shown in service
or within the first post service year. The veteran's service
medical records also reveal that the veteran had a normal
psychiatric clinical evaluation on separation from active service.

2. The earliest medical evidence showing a diagnosis of an acquired
psychiatric disorder, acute paranoid schizophrenia, is dated in
March 1993, 19 months after the veteran's discharge from active
duty service.

3. There is no medical opinion or other competent evidence linking
the veteran's current acquired psychiatric disorders, including
paranoid schizophrenia and schizo- affective disorder, to his
active duty military service.

4. The veteran has not presented a plausible claim for service
connection for an acquired psychiatric disorder.

CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for service
connection for an acquired psychiatric disorder, and therefore,
there is no statutory duty to assist the appellant in developing
facts pertinent to this claim. 38 U.S.C.A. 101(16), 1110, 1112,
1131, 1137, 5107(a) (West 1991); 38 C.F.R. 3.303, 3.306(a), 3.307,
3.309 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

Service connection may be established for a current disability in
several ways, including on a "direct" basis, on the basis of
"aggravation," and on a "secondary" basis. 38 U.S.C.A. 101(16),
1131, 1153 (West 1991); 38 C.F.R. 3.303, 3.3 04(a),(b),(c),
3.306(a),(b), 3.310(a) (1998).

Direct service connection may be established for a disability
resulting from diseases or injuries which are clearly present in
service or for a disease diagnosed after discharge from service,
when all the evidence, including that pertinent to service,
establishes that the disease was incurred in service. 38 C.F.R.
3.303(a),(b),(d) (1998). Establishing direct service connection for
a disability that has not been clearly shown in service requires
the existence of a current disability and a relationship or
connection between that disability and a disease contracted or an
injury sustained during service. 38 U.S.C.A. 1131 (West 1991); 38
C.F.R. 3.303(d) (1997); Cuevas v. Principi, 3 Vet. App. 542, 548
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).
Psychoses may be presumed to have been incurred during active
military service if it is manifest to a degree of 10 percent within
the first year following active service. 38 U.S.C.A.   1101, 1112,
1137 (West 1991 & Supp. 1998); 38 C.F.R. 3.307,3.309 (1998).

The law provides that "a person who submits a claim for benefits
under a law administered by the Secretary shall have the burden of
submitting evidence sufficient to justify a belief by a fair and
impartial individual that the claim is well grounded." 38 U.S.C.A.
5107(a) (West 1991). Establishing a well-grounded claim for service
connection for a particular disability requires more than an
allegation that the disability had its onset in service or is
service-connected; it requires evidence relevant to the
requirements for service connection and of sufficient weight to
make the claim plausible and capable of substantiation. See Franko
v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 Vet.
App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81
(1990).

The three elements of a "well grounded" claim are: (1) evidence of
a current disability as provided by a medical diagnosis; (2)
evidence of incurrence or aggravation of a disease or injury in
service as provided by either lay or medical evidence, as the
situation dictates; and (3) a nexus, or link, between the inservice
disease or injury and the current disability as provided by
competent medical evidence. See Caluza v. Brown, 7 Vet. App. 498,
506 (1995), aff'd per curiam, 78 F.3 d 604 (Fed. Cir. 1996); see
also 38 U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303 (1998).

II. Factual Background

The RO has retrieved the veteran's service medical records and they
appear to be complete. A review of the veteran's report of
separation, Form DD 214, revealed that he served on active duty
service in the United States Army from August 5, 1987 to August 4,
1991. The veteran's service medical records revealed treatment for
a variety of conditions. No treatment for or diagnosis of a
psychiatric disorder was indicated. The veteran's discharge
examination, dated July 1991, noted that his psychiatric status was
normal. A medical history report, completed at that time, noted
that the veteran had not previously experienced depression,
excessive worry or nervous trouble of any sort.

On March 24, 1993, the veteran's mother and brother filed a
petition to involuntarily admit the veteran for treatment of mental
illness. The report listed the veteran's conduct necessitating this
action as:

Patient not sleeping, pacing, cursing. Not eating properly. Won't
eat food cooked by anyone else. If his mother cooks, he will recook
the food before eating. Washes his hands constantly. Talking to
himself. Thinks the house is bugged. Fighting with his brother, for
no reason, in a moving car. Thinks everybody is out to get him.

A verified findings report, dated March 24, 1993, noted that the
veteran was "showing features of Schizophrenia, Bipolar Disorder,
and Obsessive Compulsive Disorder." The report stated:

His brother reports that this young man has always been a very
responsible person until a year ago. He was in the Army and worked
for the Department of Corrections and had one year of college.
About a year ago the onset of depressed illness had been gradual,
and has been more severe in the past four to five months. He has no
previous history of psychiatric disturbance or treatment.

The report of an adult service coordinator, dated May 1993, noted
that the veteran 66 continues to maintain that he still hears
[voices] and that he is waiting to get on disability." A June 1993
treatment report noted the veteran's complaints that his medication
is making him impotent. An Order, dated June 1993, from the Probate
Court of Jefferson County, Arkansas, directed that the veteran be
involuntarily admitted to the Arkansas State Hospital for 45 days.

Post service medical treatment reports, dated March 1993 through
August 1993, were submitted by the Southeast Mental Health Center.
On March 24, 1993, the

veteran was admitted for treatment on an involuntary basis pursuant
to the Probate Court's 45-day commitment Order. The hospitalization
report noted that "[this is the first psychiatric admission for
this 24 year old." The report indicated the veteran's
"[p]sychiatric symptoms began about a year ago and have been more
severe during the ]past 4-5 months." On admission, the veteran
"appeared to be of average intelligence, with good vocabulary,
talked in a very precise manner, but became vague and evasive,
loose, tangential, and attempting to deny that he had any
problems." After two weeks, the report indicated'@hat he had
improved considerably, and was his usual self. Patient himself was
recognizing that he had an illness, and made a commitment to remain
on medications." The report concluded with a discharge diagnosis of
acute paranoid schizophrenia. In June 1993, the veteran was
readmitted to the hospital. The report indicated that the veteran
had failed to take his medication and attend to follow up
treatment. The report noted that he remained very suspicious and
ambivalent, perceiving himself at risk for being harmed. The
veteran was transferred after four days to the Arkansas State
Hospital. A treatment report, dated August 1993, noted the
veteran's complaints of hallucinations of a command nature telling
him to kill himself. The report recommended that the veteran be
admitted on an emergency basis to the VA hospital in Little Rock,
Arkansas.

Medical treatment reports, dated July 1993, were received from the
Arkansas State Hospital. A hospitalization report, from the period
covering June 1993 through July 1993, noted that this was the first
Arkansas State Hospital admission for the veteran. The report noted
the veteran's complaints of decreased sleep and auditory
hallucinations. The report stated that "he was in the military
until age 22. He stated that the voices started shortly after his
discharge." The veteran was discharged after 45 days with a
diagnosis of paranoid schizophrenia, paranoid type, chronic, with
acute exacerbation.

Medical treatment reports, dated April 1993 through June 1995, were
submitted by the Jefferson Regional Medical Center. In August 1993,
the veteran was hospitalized for follow-up treatment of his
paranoid schizophrenia. He was released from the hospital in
December 1993, with discharge diagnoses of paranoid

schizophrenia and alcoholism. A June 1995 treatment report
indicated that the veteran was treated for a laceration to his lip.

Medical treatment reports, dated August 1993 through October 1997,
were submitted from the VA medical center in Little Rock, Arkansas.
In August 1993, the veteran was hospitalized with symptoms of
thought insertion, paranoid delusions and auditory hallucinations.
The hospitalization report also noted that he believed he was
receiving notices from the radio. Four months later, in December
1993, the veteran was discharged from the hospital and noted to be
markedly improved. The report noted discharge diagnoses of paranoid
schizophrenia and alcoholism. In May 1994, the veteran was
hospitalized for treatment of his paranoid schizophrenia. The
report indicated that prior to his admission the veteran's
condition had greatly deteriorated after he stopped taking his
medications. The veteran was released from the hospital in August
1994, with a discharge diagnosis of paranoid schizophrenia with
catatonic features. In September 1994, the veteran was readmitted
to the hospital. The discharge summary report noted the veteran's
complaints of voices speaking to him via radio transmitters and
telling him to do things. The veteran reported that he had only
taken his medications partially and that he had used alcohol and
cocaine in an attempt to get the voices to go away. In discussing
the veteran's psychiatric history, the report stated:

The patient reported his first psychotic symptoms in 1990 while he
was in the United States Army. Prior to this, he had done very
well. Since 1990, he has had multiple past psychiatric admissions.

The veteran was discharged from the hospital after approximately
one month. The report noted discharge diagnoses of schizophrenia
paranoid and substance abuse in partial remission. The veteran was
hospitalized again from December 1994 through March 1995 for
treatment of an increase in psychosis with tactile, visual and
auditory hallucinations. The report noted a discharge diagnosis of
paranoid psychosis and a Global Assessment of Functioning score of
30. In October 1997, the veteran was hospitalized for ten days. The
hospitalization report noted the

veteran's history of medication noncompliance and outpatient
follow-up noncompliance. It also noted the veteran's history of
occasional alcohol and cocaine use. Finally, the report noted the
veteran's complaints of hearing voices and having "people messing
with me through machines." The patient was discharged and scheduled
for outpatient treatment. An administrative notice, dated January
1998, noted that the veteran failed to appear for subsequent
appointments.

Various medical records were received from the Social Security
Administration. A disability determination and transmittal sheet,
Form SSAA-2506-BK, noted that the veteran was diagnosed with
paranoid schizophrenia and that this disability began in February
1993. A psychiatric summary evaluation, dated June 1993, noted the
veteran's history "of a variety of first rank symptoms, including
thought insertion and thought broadcasting." The veteran indicated
that "the voices started shortly after his discharge." The report
concluded with a diagnosis of paranoid schizophrenia.

In September 1994, a VA psychiatric examination was conducted. The
report of this examination noted the veteran's narrative history of
hearing voices during his active duty service, but that he did not
tell anyone of this phenomenon. The report stated that "[t]he
voices started while he was in that dental clinic, and he said at
that time the voices would say the people were following him around
with radio transmitters, that the police were following him, that
superstars were following him, and he mentioned several including
Michael Jordan and M.C. Hammer." Following his discharge from the
service, the veteran reported that "he tried to work as a
correctional officer (prison guard) and did it at Wrightsville for
six months." He reported that he continued to hear voices and that
he quit working after six months. The report also noted that "[h]e
tried some drugs after he got out of the service because he thought
they would control the voices but they did not control it but made
the voices more friendly to him." A mental status examination
revealed anxiety, impaired judgment, hallucinations, delusions and
schizophrenic trends. The report concluded with a diagnosis of
paranoid schizophrenia.

In July 1996, an aid and attendance examination was conducted. The
report of this examination noted that the veteran has
schizoaffective disorder and that he has "had multiple admissions
secondary to noncompliance [with] medication and substance abuse.
He discontinues medication because he has no insight into his
illness, therefore feels there is nothing wrong." The report
concluded with diagnoses of schizoaffective disorder and substance
abuse (cocaine).

In August 1998, the Probate Court of Jefferson County, Arkansas,
issued an order directing that the veteran be involuntarily
committed. A letter, dated September 1998, noted that the veteran
was currently at the Oakview Homes Assisted Living Facility in
Morrilton, Arkansas. In September 1998, a VA examination for
housebound status or permanent aid and attendance was conducted.
The report of this examination noted the veteran's history of many
commitments in a short period of time. The report indicated that
following a commitment, the veteran "immediately stops his
medication and has never kept [follow up appointments]-,' The
report noted that if the veteran is not in a structured/supervised
environment, he will use illegal substances and then, without
medication, he will become hostile, threatening and aggressive.

III. Analysis

Review of the appellant's claim requires the Board to provide a
written statement of the reasons or bases for its findings and
conclusions on material issues of fact and law. 38 U.S.C.A.
7104(d)(1) (West 1991). The statement must be adequate to enable a
claimant to understand the precise basis for the Board's decision,
as well as to facilitate review by the United States Court of
Veterans Appeals (the Court). See Simon v. Derwinski, 2 Vet. App.
621, 622 (1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).
Furthermore, as the Court has pointed out, the Board may not base
a decision on its own unsubstantiated medical conclusions but,
rather, may reach a medical conclusion only on the basis of
independent medical evidence in the record or adequate quotation
from recognized medical treatises. See Colvin v. Derwinski, 1 Vet.
App. 171, 175 (1991).

The veteran in this case is essentially claiming that he developed
an acquired psychiatric disorder during his active duty service.
Accordingly, the determinative issues presented by this claim are:
(1) whether the veteran sustained or aggravated a chronic
psychiatric disorder during service or within the first post
service year; (2) whether he has any current psychiatric disorder;
and if so, (3) whether the current disability is etiologically
related to his active duty service. The Board concludes that
medical evidence is needed to lend plausible support to all three
issues presented by this claim because they involve questions of
medical fact requiring medical knowledge or training for their
resolution. Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski,
2 Vet. App. 492, 494-94 (1992).

The medical evidence of record reveals that the veteran is
currently diagnosed with paranoid schizophrenia and schizo-
affective disorder. However, the remaining issues to be considered
herein, (1) whether the veteran sustained or aggravated a chronic
psychiatric disorder during service or within the first post
service year; and (2) whether his current disability is
etiologically related to his active duty service, must be answered
in the negative.

After a thorough review of the veteran's claims file, the Board
concludes that the evidence of record does not show a chronic
psychiatric disorder during service or within the first post
service year. The veteran's service medical records do not show any
complaints or diagnosis for an acquired psychiatric disorder. The
veteran's discharge examination, dated July 199 1, noted that his
psychiatric status was normal. A medical history report, completed
at the time of his discharge, noted that the veteran had not
previously experienced depression, excessive worry or nervous
trouble of any sort. The evidence of record also does not show an
acquired psychiatric disorder, manifest to a degree of 10 percent,
within the veteran's first post service year. The first medical
evidence of record noting a diagnosis of an acquired psychiatric
disorder was dated March 1993, 19 months after the veteran's
discharge from the service. That report indicated that the
veteran's "[p]sychiatric symptoms began about a year ago," but
"have been more severe during the past 4-5 months." It concluded
with a diagnosis of acute paranoid schizophrenia. A verified

findings report, dated March 1993, noted that the veteran's
depressed illness "had been gradual, and has been more severe in
the past four to five months. He has no previous history of
psychiatric disturbance or treatment." On his September 1994 VA
psychiatric examination, the veteran indicated that he was employed
as a correctional officer for six months following his discharge
from the service. Thus, although the veteran may have experienced
some symptoms of paranoid schizophrenia during his first post
service year, there is no indication that this condition had
manifested to a degree of 10 percent within the first year
following active service. 38 U.S.C.A. 1101, 1112, 1137 (West 1991
& Supp. 1998); 38 C.F.R. 3.307, 3.309 (1998). The veteran's
statements regarding his symptoms are not competent to establish
that he incurred a chronic psychiatric disorder during his active
service or within the post service year. While lay testimony is
competent to establish the occurrence of an injury, it is not
competent to provide a medical diagnosis. See Espiritu, 2 Vet. App.
at 495. Accordingly, there is no competent evidence of a chronic
psychiatric disorder having been incurred in or aggravated during
his active duty service or within the first post service year.

The Board also finds that there is no competent medical evidence of
a nexus between the veteran's current acquired psychiatric
disorder, including paranoid schizophrenia and schizo-affective
disorder, and his active duty service. The first competent post
service medical diagnosis of an acquired psychiatric disorder is
dated March 1993, over 19 months after the veteran's discharge from
the service. The medical evidence of record does not suggest a
relationship between this condition and the veteran's active duty
service. The veteran's contention that he developed this condition
during his period of active duty service is not competent evidence
to establish the etiology of this condition. Medical diagnosis and
causation involve questions that are beyond the range of common
experience and common knowledge and require the special knowledge
and experience of a trained physician. See Espiritu, 2 Vet. App. at
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In
addition, the veteran's statements regarding the onset of his
psychiatric condition are inconsistent. The report of his
psychiatric evaluation, dated June 1993, noted that he started
hearing voices shortly after his discharge from the service. A
hospital discharge summary report, dated December 1994,

noted that the veteran "reported his first psychotic symptoms in
1990 while he was in the United States Army." After reviewing the
evidence of record, the Board finds absolutely no competent
evidence to suggest a relationship between the veteran's current
psychiatric condition and his active duty military service.

The Board has thoroughly reviewed the claims file, but finds no
evidence of a plausible claim for service connection for an
acquired psychiatric disorder. Since the veteran has not met his
burden of submitting evidence sufficient to justify a belief by a
fair and impartial individual that the claim is well grounded, it
must be denied. See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if
a claim is not well grounded, the Board does not have jurisdiction
to adjudicate it).

Regulations affording the veteran the benefit of the doubt, as
provided by 38 U.S.C.A. 5107(b) and 38 C.F.R. 3.102, do not apply
where the appellant has not submitted a well-grounded claim. Holmes
v. Brown, 10 Vet. App. 38 (1997).

Where a claim is not well grounded, VA does not have a statutory
duty to assist a claimant in developing facts pertinent to the
claim, but VA may be obligated under 38 U.S.C.A. 5103(a) to advise
a claimant of evidence needed to complete his application. This
obligation depends on the particular facts of the case and the
extent to which the Secretary has advised the claimant of the
evidence necessary to be submitted with a VA benefits claim.
Robinette v. Brown, 8 Vet. App. 69, 78 (1995). Here, unlike the
situation in Robinette, the veteran has not put the VA on notice of
the existence of any specific, particular piece of evidence that,
if submitted, could make his claim well grounded. See also Epps v.
Brown, 9 Vet. App. 341 (1996). Accordingly, the Board concludes
that VA did not fail to meet its obligations under 38 U.S.C.A.
5103(a) (West 1991).


ORDER

Because it is not well grounded, the veteran's claim for service
connection for an acquired psychiatric disorder is denied.

BETTINA S. CALLAWAY
Member, Board of Veterans' Appeals

- 13 - 

